COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Genetta Isreal v. Larry Scott, Shapree Stoneham, Venus Scott, Pamela
                           Metoyer, Jacqueline Miller

Appellate case number:     01-19-00924-CV

Trial court case number: 2010-45199

Trial court:               257th District Court of Harris County

         On November 21, 2019, appellant, Genetta Isreal, filed an affidavit of indigence in the trial
court in the above-referenced matter. See TEX. R. APP. P. 20.1(b)(1). On December 18, 2019, the
district clerk filed the clerk’s record. The record reflects that no contest to the affidavit of
indigence was filed. See id. Therefore the allegations in the affidavit are deemed true, and
appellant is entitled to proceed without advance payment of costs. See id.
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
        The trial court clerk is ORDERED to provide a complete copy of the clerk’s record and
the reporter’s record to appellant without charge. See TEX. R. CIV. P. 145.


Judge’s signature: ______/s/ Sherry Radack__
                    Acting individually  Acting for the Court

Date: ___January 14, 2020__